Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1-8, 10-11 and 14-15 is amended. Claim 9 is cancelled. Claims 16-18 are added. Claims 1-8 and 10-18 are pending.

Response to Arguments
Applicant’s arguments, filed on 8/13/2021, with respect to the 103 rejection of claims 1-15 have been considered but are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

4.	Claims 1-5, 7-8 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wirth et al. (US. Pub. No. 2020/0059821 A1) in view of Van Phan et al. (US. Pub. No. 2020/0107386 A1).
Regarding claim 1, Wirth discloses a method performed by a first wireless device in a wireless communication system (See Par. [2] and Fig. 2 of Wirth for a reference to User Equipment (UE)), the method comprising:
receiving, from a network, a configuration to duplicate signalling messages for a transmission on carriers of different radio access technologies (RATs) (See Par. [41], [162] – [163] of Wirth for a reference to receiving an RRC signal from the serving base station, comprising the configuration parameters for packet redundancy/duplication. The RRC may configure the frequency band, the RAT specific parameters, the transition mode and the link adaption parameters), wherein the different RATs comprise a first RAT and a second RAT (See Par. [102], [109] and Fig. 6a-c of Wirth for a reference to different radio access technologies may comprise LTE [First RAT] and 5G/NR [Second RAT]);
performing, by an entity of the first RAT a duplication of, signalling message for the first RAT to obtain a duplicated signalling message for the second RAT based on the configuration (See Par. [162]-[163], [251]-[252] of Wirth for a reference to performing packet duplication by implementing a split bearer to be used to send the original packet and the duplicated packet via two links; each link being served by a different RAT [See Fig. 25A; LTE bearer 160 & 5G/NR bearer 162]),
transmitting the signalling message for the first RAT on a carrier of the first RAT, and the duplicated signalling message for the second RAT on a carrier of the second RAT (See Par. [162], [264]-[266] and Fig. 30A-30B of Wirth for a reference to a high frequency band carrier operates according to a first RAT (5G/NR) and a low frequency band carrier operates according to a second RAT (LTE). Duplicated packets are transmitted between UE1 and UE2, using a direct side-link on different carriers corresponding to different RATs),
wherein the entity is an upper entity with respect to a media access control (MAC) entity  (See Par. [97], [237] of Wirth for a reference to the MAC layer entity controls the packet redundancy/duplication distributes it over the plurality of links).
Wirth does not explicitly disclose transmitting information as to which RAT has performed the duplication among the entity of the first RAT and an entity of the second RAT, wherein the entity of the first RAT is informed by the information.
However, Van Phan discloses transmitting information as to which RAT has performed the duplication among the entity of the first RAT and an entity of the second RAT (See Par. [39], [48] of Van Phan for a reference to the received configuration of node 110 comprise the PDCP layer of the first RAT, which indicates the lower layers of at least the leg of the controlling RAT (e.g. the first RAT 200) and the determined transmission setup), wherein the entity of the first RAT is informed by the information (See Par. [39], [48] of Van Phan for a reference to the PDCP layer of the MAC entity of the first RAT receives the control information for duplication).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Van Phan and Wirth. The motivation of combination would be improving the system’s performance, by meeting the latency-reliability requirements when duplicating and transmitting packets to different RATs. (Van Phan; Par. [23]-[24])

Regarding claim 2, the combination of Wirth and Van Phan, specifically Wirth discloses wherein the duplication is performed based on a single carrier being available for the first RAT and at least one carrier on the second RAT being available for the duplication (See Par. [162] of Wirth for a reference to a single high frequency band carrier operates according to a first RAT (5G/NR) and a one low frequency band carrier operates according to a second RAT (LTE).).

Regarding claim 3, the combination of Wirth and Van Phan, specifically Wirth discloses wherein the transmitting of the signalling message for the first RAT and the duplicated signalling message for the second RAT comprises transmitting, to a second wireless device via a sidelink, the signalling message for the first RAT on the carrier of the first RAT and the signalling message for the second RAT on the carrier of the second RAT (See Par. [264]-[266] and Fig. 30A-30B of Wirth for a reference to duplicated packets are transmitted between UE1 and UE2, using a direct side-link on different carriers corresponding to different RATs), further comprising: 
receiving, from the second wireless device via sidelink, feedback information for at least one of the signalling message for the first RAT or the duplicated signalling message for the second RAT (See Par. [227], [268] of Wirth for a reference to that for each copy of the transmitted duplicated packet on the direct side-link between UE1 & UE2, a HARQ feedback response is sent in the inverse direction [From UE2 to UE1]); and 
performing a re-transmission of at least one of the signalling message for the first RAT or the duplicated signalling message for the second RAT on the carrier of the first RAT, to the second wireless device via the sidelink (See Par. [245]-[247], [264] of Wirth for a reference to that in response to the HARQ response, a re-transmission of the duplicated packet is performed using the direct side-link between UE1 & UE2).

Regarding claim 4, the combination of Wirth and Van Phan, specifically Wirth discloses wherein the information comprises sidelink control information (SCI) (See Par. [98]-[99] of Wirth for a reference to the control information included in the RRC message, transmitted to the UE, includes side-link information, wherein side-link is used to transmit duplicated packet between UE1 & UE2).

duplicated signalling message for the second RAT is included in a MAC protocol data unit (PDU) (See Par. [236] of Wirth for a reference to the MAC layer receives single RLC packet data units (PDUs) from the logical channel for which a packet redundancy/duplication is indicated. The packet redundancy/duplication is performed by the MAC layer which duplicates the received PDU), and wherein the information is included in a header of the MAC PDU (See Par. [134], [238] of Wirth for a reference to the configuration information of the packet redundancy/duplication is included in a MAC PDU header).

Regarding claim 7, the combination of Wirth and Van Phan, specifically Wirth discloses wherein the first RAT is a new radio (NR), and the second RAT is a long-term evolution (LTE) (See Par. [102], [109] and Fig. 6a-c of Wirth for a reference to different radio access technologies may comprise LTE [First RAT] and 5G/NR [Second RAT]).

Regarding claim 8, the combination of Wirth and Van Phan, specifically Wirth discloses wherein the entity of the first RAT and the entity of the second RAT comprise a packet data convergence protocol (PDCP) entity (See Par. [48], [50] and Fig. 24A of Wirth for a reference to the redundancy/duplication of the packet is performed in the PDCP layer of the MAC entity of the UE).

for the first RAT and the duplicated signalling message for the second RAT are transmitted, a first response message for at least one of the signalling message for the first RAT or the duplicated signalling message for the second RAT on the carrier of the first RAT (See Par. [227], [268] of Wirth for a reference to that for each copy of the transmitted duplicated packet on the direct side-link between UE1 & UE2, a HARQ feedback response is sent in the inverse direction [From UE2 to UE1]), and a second response message duplicated from the first response message on the carrier of the second RAT (See Par. [45]-[46] of Wirth for a reference to the HARQ feedback (response) may be retransmitted on all available carriers, corresponding to LTE (second) RAT, of the second UE to the first UE).

Regarding claim 11, the combination of Wirth and Van Phan, specifically Wirth discloses wherein the signalling message for the first RAT and the duplicated signalling message for the second RAT comprise a PC5 request message (See Par. [127], [264]-[266] of Wirth for a reference to UE1 communicates with UE2 using a direct communication link, referred to as a side-link or PC5 interface. Duplicated packets are transmitted between UE1 and UE2, using a direct side-link on different carriers corresponding to different RATs), and wherein the first response message and the second response message comprise a PC5 response message (See Par. [127], [227], [268] of Wirth for a reference to UE1 communicates with UE2 using a direct communication link, referred to as a side-link or PC5 interface. Each copy of the transmitted duplicated packet on the direct side-link between UE1 & UE2, a HARQ feedback response is sent in the inverse direction [From UE2 to UE1]).

Regarding claim 12, the combination of Wirth and Van Phan, specifically Wirth discloses after receiving the first response message and the second response message, performing a sidelink transmission to the second wireless device on the carrier of the first RAT (See Par. [245]-[247], [264] of Wirth for a reference to that in response to the HARQ response, a re-transmission of the duplicated packet is performed using the direct side-link between UE1 & UE2).

Regarding claim 13, the combination of Wirth and Van Phan, specifically Wirth discloses wherein the first wireless device is in communication with at least one of a user equipment, a network, and/or autonomous vehicles other than the wireless device (See Par. [9] and Fig. 2 of Wirth for a reference to the UE [First Wireless device] is communicating with MeNB and SeNB).

Regarding claim 14, the claim is interpreted and rejected for the same reasons as set forth in claim 1, including a wireless device in a wireless communication system (See Fig. 31 of Wirth for a reference to User Equipment (UE)) comprising: a transceiver (See Fig. 31; I/F 310); a memory (See Fig. 31; main memory 306);  and at least one processor (See Fig. 31; Processor 302) operatively coupled to the transceiver and the memory.

Regarding claim 15, the claim is interpreted and rejected for the same reasons as set forth in claim 1, including a processor for a wireless device in a wireless communication system (See Fig. 31; Processor 302).


Regarding claim 16, Wirth does not explicitly disclose wherein the information informs a target entity to which the duplicated signalling message for the second RAT is to be delivered, and wherein the target entity is the entity of the first RAT which has performed the duplication.
However, Van Phan discloses wherein the information informs a target entity to which the duplicated signalling message for the second RAT is to be delivered (See Par. [39], [48] of Van Phan for a reference to the received configuration of node 110 comprise the PDCP layer of the first RAT, which indicates the lower layers of at least the leg of the controlling RAT (e.g. the first RAT 200) and the determined transmission setup), and wherein the target entity is the entity of the first RAT which has performed the duplication (See Par. [39], [48] of Van Phan for a reference to the PDCP layer of the MAC entity of the first RAT [Target Entity] receives the control information for duplication).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Van Phan and Wirth. The motivation of combination would be improving the system’s performance, by meeting the latency-reliability requirements when duplicating and transmitting packets to different RATs. (Van Phan; Par. [23]-[24])

Regarding claim 17, the claim is interpreted and rejected for the same reasons as set forth in claim 16.


Regarding claim 18, the claim is interpreted and rejected for the same reasons as set forth in claim 16.

5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wirth et al. in view of Van Phan et al. and further in view of Hong et al.  (US. Pub. No. 2019/0386779 A1).
Regarding claim 6, the combination of Wirth and Van Phan does not explicitly disclose wherein the information is included in a logical channel identity (LCID) field of the header of the MAC PDU, or a version field of the header of the MAC PDU.
However, Hong discloses wherein the information is included in a logical channel identity (LCID) field of the header of the MAC PDU, or a version field of the header of the MAC PDU (See Par. [142]-[143] of Hong for a reference to the LCID field in the MAC PDU header may be used for logical channel information, which identifies the logical channels used for transmitting the duplicated message).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hong, Van Phan and Wirth. The motivation of combination would be improving the system’s performance, by increasing Hong; Par. [239])

Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	DAO et al.  (US. Pub. No. 2020/0112907 A1) discloses a method and apparatus for notifying Quality of Service (QoS) information to User Equipment (UE), Users, and Application server (AS).  
Gaal et al. (US. Pub. No. 2018/0375705 A1) discloses techniques for carrier sharing between radio access technologies.
VRZIC et al. (US. Publication no. 2018/0098250 A1) discloses ultra-reliable and low latency connections in Radio Access Networks. 

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

8.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R. F./
Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413